Steuer, J. (dissenting).
We would affirm.
It is not disputed that the errors in the court’s charge, if attention were directed to them by exception or request, might well constitute grounds for reversal. However, plaintiffs’ counsel indicated no dissatisfaction with the charge when given. And even on this appeal no claim of error in the charge is made as to the matters referred to in the majority opinion. Certain objections to the charge were claimed on the brief and in oral argument, but as to these we are all in accord that none of them constituted error. The conclusion is inescapable that plaintiffs were in all other respects satisfied with the charge as given.
The gist of plaintiffs’ appeal is that the verdict was against the weight of evidence. There is no dispute but that on the evidence a verdict for the defendants was well warranted. This is the only question that has been raised before us. Undoubtedly, had the trial court set the verdict aside on this ground we would not approve. Consequently, we should affirm.
Valente, J. P., and McNally, J., concur with Witmer, J.; Steur, J., dissents in opinion, in which Stevens, J., concurs.
Judgment reversed, on the law, and a new trial ordered, with costs to abide the event.